Allowance notice 
1.	The present application is being examined under the pre-AIA  first to invent provisions.  This office action is in response to the papers filed on 12/14/20.
2.    The instant application is a continuation of 15/381,787, filed on 12/16/2016, now U.S. Patent 10,435,739, which is continuation of 13/765,353, filed 02/12/2013, now U.S. Patent 9,536,041, which is a continuation of 13/001,697, filed 03/22/2011, now U.S. Patent 8,628,919, which is a national stage entry of PCT/US2009/049244, International Filing Date: 06/30/2009, PCT/US2009/049244 claiming priority from provisional application 61076785, filed on 06/30/2008.

Claim status
3.	In the claim listing of 12/14/20 claims 59-68 and 70-78 are pending in this application and are under prosecution. Claims 59 and 68 are amended. Claims 1-58 and 69 are canceled. The claim amendments have been reviewed and entered. No new matter has been introduced by the amendments as applicant has identified the support for the amendments in the instant specification (Remarks, pg. 5).

Withdrawn Rejections and Response to the Remarks
4.	The previous rejection of claims 59-68, 70-71, 73-76 and 78 under 35 USC 102(a)(1) as being anticipated by Schwartz has been withdrawn in view of persuasive arguments made by the applicant that Schwartz teaches a non-specific labeling of the "the remaining body of the DNA 10" with the fluorochromes 32 that "distribute themselves uniformly over the remaining surface of the DNA 10"  and the non-specific 
5.	The previous ODP rejections on the record have been withdrawn in view of electronically filing the terminal disclaimer on 2/10/21 and its acceptance on the same day.

Examiner’s Comment
6.	Claims 59-68 and 70-78 have been numbered as claim 1-19 and presented in the same order as presented by the applicant.

Conclusion
7.	Claims 59-68 and 70-78 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634